UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* (Name of Issuer) Class A Common Stock (Title of Class of Securities) 579489-10-5 (CUSIP Number) Karole Morgan-Prager, Esq. Vice President and Corporate Secretary The McClatchy Company 2100 Q Street Sacramento, CA95816 (916) 321-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 3, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g),check the following box. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 579489-10-5 1.Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Leroy Barnes, Jr. 2.Check the Appropriate Box if a Member of a Group* (a) (b) 3.SEC Use Only 4.Source of Funds (See Instructions) Not applicable 5.Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6.Citizenship or Place of OrganizationUnited States Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power15,950 8.Shared Voting Power12,500,000 9.Sole Dispositive Power15,950 10.Shared Dispositive Power12,500,000 11.Aggregate Amount Beneficially Owned by Each Reporting Person12,515,950 12.Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13.Percent of Class Represented by Amount in Row (11)17.9% 14.Type of Reporting Person (See Instructions) IN CUSIP No. 579489-10-5Schedule 13DPage3of 7 Item 1.Security and Issuer This statement relates to the Class A Common Stock, par value $0.01 per share (the "Class A Common Stock"), of The McClatchy Company, a Delaware corporation. The principal executive offices of The McClatchy Company are located at 2100 Q Street, Sacramento, California 95816. Item 2.Identity and Background This statement is filed on behalf of Leroy Barnes, Jr., a United States citizen, whose business address is 2treet, Sacramento, California 95816.
